DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23, 30, 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-16, 18-23, 30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2007/0000574 to DeCapua et al.  (DeCapua).



    PNG
    media_image1.png
    758
    758
    media_image1.png
    Greyscale

Regarding claim 13, DeCapua further discloses flap (59) being a pivoting flap (Fig 2), fuel filler device includes a valve (15), the valve configured to close or open fluid communication bypass as a result of pressure difference to allow fluid flow from interior space to insertion opening (€0031).  In particular, the valve communicates to the outside of the filler device and the insertion opening is on the outside of the filler device.
Regarding claim 14, DeCapua further discloses in the filler pipe (30), a further mounted flap (66) provided therein, wherein the flaps are provided one behind the other as seen in insertion direction of nozzle (Fig 5).
Regarding claim 15, DeCapua further discloses valve (15) provided in at least one valve holding section (17) provided in the filler pipe (Fig 5, €0031).
Regarding claim 16, DeCapua further discloses at least one ring-shaped flange (56) fixedly located in the filler pipe on which the flap (59) abuts in closing position (Fig 5).

Regarding claim 19, DeCapua further discloses pipe section comprising at least two parts (38, 76), wherein the valve holding section is provided on a first part of the pipe section, and a seal (84) is provided between first part (38) of pipe section and second part (76) of pipe section.
Regarding claim 20, DeCapua further discloses the valve comprising with respect to pressure downstream of the filler pipe via flow, at least an overpressure valve (15).
Regarding claim 21, DeCapua further discloses the bypass route being a permanent structural channel around the flap (66), the valve being separate from structure of the flap (col. 13, ll. 50-55).
Regarding claim 22, DeCapua further discloses wherein the at least one valve comprises with respect to pressure downstream of filler pipe vis a flow, at least an under pressure valve (15).
Regarding claim 23, DeCapua further discloses valve configured to open and close irrespective of spatial location of the flap (66) in closed position (Figs 1, 3).
Regarding claim 30, DeCapua further disclose the fluid communication bypass route (15) being structural channel around the flaps (59, 66, Fig 6, DeCapua).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeCapua in view of US 2011/0108563 to Gerdes.
Regarding claim 17, DeCapua teaches the device of claim 16 except for the flap (59) pivotably mounted on the ring-shaped flange (56).  However, Gerdes discloses a filler device (Fig 1) and in particular discloses closing flap (12) pivotably mounted to underside of a flange at (A1).  In particular, Gerdes teaches that it was known in the art to mount the flap underneath a flange without the use of a separate mount.  One of ordinary skill in the art would have found it obvious to mount the closing flap of DeCapua to the underside of the flange as suggested by Gerdes in order to pivot the closing flap without the incorporation of an additional mount.

Claim 25-26, 28-29, 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0108563 to Gerdes in view of DeCapua.
Regarding claim 25, Gerdes discloses an assembly comprising a fuel filler device (Fig 1) for filling fuel into a vehicle tank, the device including a filler pipe (A, Fig 2 below), a pipe section configured to be inserted into the pipe and including a lower section (B) and upper section (C), the upper section including a flange (D) configured to engage an upper end of the pipe, a first fluid passage (E) extending through the filler pipe, a bypass formed by a valve (18, 19, Fig 3), the first fluid passage is closed by first and second flaps (12, 2), the first flap (12) pivotably mounted to a first ring-shaped flange (F) integrally formed with upper section and second flap (2)  

    PNG
    media_image2.png
    858
    577
    media_image2.png
    Greyscale



Regarding claim 28, Gerdes further discloses first flap (12) located within the filler pipe and biased to a location by a single spring (€0063).
Regarding claim 29, the modified Gerdes further teaches first fluid passage distinct from bypass (15, Fig 5-6, DeCapua).
Regarding claim 31, the modified Gerdes further discloses assembly configured such that first and second flaps are means for closing (12, 2), first fluid passage (E) is means for guiding, valve (15, DeCapua) is means for alleviating pressure and means for alleviating pressure (15) function independently of first fluid passage (Fig 5, DeCapua).
Regarding claim 32, the modified Gerdes further discloses valve (15, DeCapua) located to one side of the first conduit (E) (Fig 5).

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeCapua in view of US Patent No. 6,415,827 to Harris et al. (Harris).
Regarding claim 33, DeCapua discloses the device of claim 12 but does not teach the valve having a protective cover facing the insertion opening.  However, Harris discloses a filler neck assembly (Fig 1) and in particular discloses valve (22) having a protective cover (62) that can prevent ingress of contaminants, the cover facing insertion opening (84, Fig 3).  One of ordinary skill in the art would have found it obvious to incorporate a cover to the DeCapua valve as suggested by Harris in order to protect the valve.

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Applicant argues that DeCapua fails to teach a bypass route in fluid communication with insertion opening and interior space of the filler pipe.  This is not persuasive because bypass valve (15) is in fluid communication with interior space of the pipe through opening (33) and also in fluid communication with insertion opening through opening that admits air from surroundings into the filler neck and the air from surroundings is the air at the insertion opening and thus the valve would also be in fluid communication with the insertion opening.  Applicant further argues that DeCapua does not teach the valve configured to allow fluid flow from interior space to insertion opening.  This is not persuasive because the insertion opening is in fluid communication with the surrounding air which the valve is configured to open or close passage from interior space to outer surrounding air.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT POON/               Examiner, Art Unit 3735